Citation Nr: 1443389	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right knee condition.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO denied the Veteran's claim for service connection for right knee condition, claimed as right knee injury/pain and recharacterized as noted on the on the title page.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims file and considered.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA reveals that, with the exception of the January 2014 Hearing Transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file contains no documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.

The Veteran contends that service connection is warranted for a right knee injury he sustained during physical training in service and that he has experienced issues with his right knee since that time.  

In June 2010, the Veteran underwent VA examination to assess the nature and etiology of his claimed right knee condition.  In her report, the examiner concluded that the Veteran's right knee condition was less likely as not related to a May 1998 in-service injury, explaining that the Veteran's knee condition was "definitely caused" by a post-service April 2010 injury.  However, the examiner also stated that that the original May 1998 in-service injury "could have done minor damage that weekened [sic] his knee and contributed to the increased severity of his recent injury" and that abnormal findings of a February 2010 MRI "could be from a previous tear."  

Because the RO found the VA examiner's June 2010 opinion to be ambiguous or contradictory on the question of etiology and because examiner did not address the Veteran's post-service right knee injury in October 2009, the RO asked the examiner to provide a clarifying addendum opinion.  In November 2011, the examiner reasserted her conclusion that the Veteran's right knee condition was less likely than not related to service, finding that the fact of the October 2009 injury made it "MORE less likely" that his right knee condition was related to service and stating that she was unable to determine whether the October 2009 injury caused the abnormal findings on the February 2010 MRI.

The Board finds that remand is necessary to afford the Veteran another examination.  First, the June 2010 VA examination did not adequately address the significance, if any, of diagnostic testing revealing degenerative changes in the Veteran's right knee:  "[m]ild chronic changes around the knee joint without acute injury identified otherwise to account for the effusion," (January 14, 2010 Private X-ray Report); "modest degenerative change around the tibial spines" (October 16, 2010 Private X-ray Report); and "[m]ild degenerative changes in the patellofemoral joint," (February 2010 VA Examination Report, citing June 28, 2010 VA X-ray Report).  Second, after the June 2010 VA examination, the Veteran underwent right knee arthroscopy for loss of right knee extension, which may indicate a more complex medical picture of the Veteran's right knee condition.  See January 7, 2011 Private Medical Record.  Third, the Board finds the June 2010 VA examination report to be unsatisfactorily clear on the question of etiology as it suggests that the May 1998 in-service injury may have played some role in the development of the Veteran's right knee condition.  For these reasons, the Board finds that the June 2010 VA examination and November 2011 addendum are insufficient to adjudicate the Veteran's claim.

Additionally, at the January 2014 hearing, the Veteran advanced new allegations concerning his right knee condition.  Specifically, he testified that, after his May 1998 in-service injury, his right knee would randomly pop out of place, swell up for a few days, and return to normal, and that this cycle would repeat off and on.  See Hearing Transcript, p. 3, 4.  The Veteran also stated that his right knee symptoms continued after service, explaining that he did not seek medical treatment for several years because he lacked health insurance until 2007 or 2008, that he received a diagnosis of "torn NCO," and that he underwent two knee surgeries at that time.  Id. at p. 5-6, 7-10.  This testimony by the Veteran during the January 2014 hearing is new and has not been considered by any examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, under these circumstances, the Board finds that another examination-based on full consideration of documented medical history (to include the medical evidence noted above) and assertions of the Veteran, and supported by complete, clearly stated rationale-would be helpful in resolving the claim for service connection for right knee condition.

Furthermore, at the January 2014 hearing, the Veteran testified that he received treatment for his right knee from the Poudre Valley Health System and from the Orthopedic Center for the Rockies in 2007 and 2008.  Records from the Poudre Valley Hospital from 2009 to 2010, and from the Orthopedic Center for the Rockies from 2010 to 2011, have been associated with the claims file.  Accordingly, on remand, outstanding earlier and later treatment records from these facilities should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, request any and all medical records pertaining to any treatment the Veteran has received for his right knee from the Poudre Valley Health System prior to 2009 and from 2010, and from the Orthopedic Center for the Rockies in prior to 2010 and after 2011.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed right knee condition.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following question:

(a) Identify all diagnoses of the Veteran's right knee.

(b) For each diagnosed disorder of the right knee, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his May 1998 injury.  In this regard, the examiner should consider the Veteran's statements that his right knee symptoms continued after service and that he did not seek medical treatment for several years because he lacked health insurance until about 2007.  Additionally, the examiner should obtain an extensive history of injury, symptomatology, and treatment for the Veteran's right knee, including his post-service injuries in October 2009 and April 2010 and any other such injuries.

(c) If arthritis of the right knee is diagnosed, did the disability manifest to a compensable degree within one year of Veterans discharge from service in April 1998?  If so, what were the manifestations?  In this regard, the examiner should note the Veteran's statements that his right knee symptoms continued after service and consider and address the significance, if any, of diagnostic testing showing degenerative change of the right knee detailed above.

The examiner should consider the Veteran's lay statements regarding his in-service injury and the continuity of symptomatology.  A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



